Mr. Justice Dickey,*  dissenting to the order denying a rehearing: I can not concur in the order of this court denying a rehearing, as sought by appellee. My views were given at large on this subject when the judgment of this court was rendered reversing the judgment of the circuit court. In refusing the petition for a rehearing, this court has taken occasion to modify the opinion of the court originally filed, so as to change, in some respects, the argument therein presented in support of the judgment. This change renders some things said by me in my former opinion superfluous, and perhaps inapplicable to the case as now presented. In the opinion, as originally filed, the position was taken that section 10 of the act contained provisions requiring companies formed under the act “to make a report to the Auditor of the fact of their organization, and amount of capital paid in, ” etc., and that this provision, by section 19, was made applicable to old corporations, and thus furnished the mode in which old companies could comply with the requirements of section 16. It was also said, it was the purpose of the statute to require of new companies that as a condition to beginning business the entire capital should be paid in, and invested as required in section 8 of the act; and of old companies, that as a condition to continuing business the capital should be paid, and invested as required by their respective charters. The opinion as modified omits the above statement as to provisions contained in section 10, and contains no statement as to what section 10 does require. But' section 21 is referred to as imposing upon old companies the duty to report to the Auditor the condition of these companies on the first day of January of each year, giving the amount of capital paid in, in what manner invested, together with other information, and it is added: “from this it is clear that in .these several respects the intention was to place both classes on precisely the same footing, ” and from this it is inferred that old companies, from the passage of the act, were to stop business until their entire capital should be paid in, and a certificate thereof made by the Auditor, and duly recorded. I grant that “in these several respects, ” (that is, in respect to the several matters named in section 21,) it was the intention to place old and new companies upon the same footing. In fact, as heretofore stated, section 21, by its own terms, is made applicable to “each company organized under this act or incorporated under any law of this State. ” ' Examining the contents of section 21, it is found it relates exclusively to matters to occur after the. company in question is authorized to go on with its business, and has no reference whatever to anything to be done before beginning business or before continuing business. And as I said before, several of the items to be reported show that such companies were not all expected to have all their capital paid in, in cash, for some of them were to report every January “the amount of assessments on stock notes paid or unpaid; ” and in this same section 21 it is said: “The statement of any company, the capital of which is composed in whole or in part of notes, shall exhibit the amount of notes originally forming the capital, and also what proportion of said notes ” (that is, original stock notes,) “is still held by said company and considered as capital”. If, in contemplation of this section, there were, after the passage of the act, expected to be companies lawfully doing business with a part of their capital still consisting of original stock notes, it is beyond my comprehension how the provisions of this section can be successfully brought into service to prove that no company in such condition could lawfully do business. I can not see that the modification of the opinion in the slightest degree tends to support the judgment. I think the rehearing ought to be granted.  At the time of filing Ms dissent to the governing opinion in this case Mr. Justice Dickey was Chief Justice, as there designated, but at the September Term, 1881, when Ms dissent to the order denying a rehearing was filed, the Hon. A. M. Craig was the Chief Justice.